DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 3/15/2021
Claim 18 is cancelled.
Claims 1, 4, 5, 9, 10, 14, 15, 19 are amended.
Claims 20 and 21 are newly presented.
Claims 1 – 17, 19 – 21 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Claim Rejections - 35 USC § 112

The rejection is withdrawn.
Claim Rejections - 35 USC § 103
1. The Applicant argues that Mikkelsen_2017 does not teach “line of sight vector” because Mikkelsen_2017 only explicitly mentions line of sight components of vectors.

In response this argument is not persuasive. 

First, the Examiner notes that page 3 states: “… real-time measurements of the 3D wind velocity and turbulence vectors in the atmospheric boundary-layer are obtained using advanced remote sensing-based wind measurement techniques known as wind lidars…” This is an explicitly teaching of wind velocity vectors. Further, Figure 12 explicitly illustrates a simulated wind lidar configuration that generates the instantaneous wind field vectors which are illustrated as generated arrows in the wind field.

Second, with regard to Figure 3, the Examiner recognizes that the illustration is discussed on page 4 section and that paragraph 1 states on “may 2014 with the purpose to measure 2D wind field inflow and wake wind fields and coherence of the along-and across-wind velocity components as illustrated in Figure 2-5” and that page 5 recites “the wind velocity component spectra and coherence.” Therefore it is the Examiner’s understanding that the Applicant is relying these recitations of velocity “component” as the underpinnings of their arguments that Mikkelsen_2017 does not make the limitation of a “line of sight vector” obvious. The Applicant’s argument is in error because they are merely attempting to draw a distinction where none exists. It is not required for a prior art reference to recite claim elements in haec verba. Figure 4 is described as “the line-of-sight wind component measured along an upwind horizontal san line perpendicular to the bridge” this is illustrated in Figure 3. It is noted that in Figure 3 the dots represent the scan line and a measurement is taken, for example, at each dot from left to right. 

2. The Applicant argues that Mekkelsen_2017 does not make “generating” a vector obvious because the lidar performs a measurement of the line of sight components of the wind and it cannot be said the measuring is the same as generating.

In response the argument is not persuasive.  A vector is mental conceptualization formed as a mathematical construct and as such a vector is not something which can be physically measured. Therefore; when Mikkelsen_2017 states that in “May 2014 with the purpose to measure… across-wind velocity components as illustrated in Figure 2 -5” this is merely a colloquialism. Indeed Mikkelsen_2017 makes quite clear that it is not a vector that is being measured but rather “particles” being carried by the wind. See Figure 12 which clearly illustrates particles being measures (circular insert in the illustration). It is from the particle measurements that the instantaneous wind field is derived using arrows of various sizes/lengths which are generated from the measurement. The generated arrows 

3. The Applicant argues that Mikkelsen_2017 does not teach “determining that a simulated obstacle is present using the line of sight vector”

The argument is persuasive. However, the limitation is made obvious by Slapak_2019 (US 10,473,761). Therefore a new rejection is presented below.

4. The Applicant argues that Mikkelsen_2017 does not teach calculating a wind attenuation gain using a distance between simulated obstacles because “while Mikkelsen_2017 teaches attenuation gain U/Uo this attenuation gain of Mikkelsen_2017” is not calculated using distance. The Applicant states that, while it is understood that the attenuation is derived by dividing wind speed at two different locations which are a distance apart the attenuation gain is obtained using wind speed values only.

In response the argument is not persuasive. The Applicant admits that Uo is the wind speed at, for example (X=0, Y) and U is the wind speed at (X,Y). It is proper to take into consideration not only explicit teachings but also those which are inherent or implicit. Because (X=0, Y) and (X,Y) represent two points with an inherent distance between them and also becuase Figure 10 illustrates the attenuation gain mapped to all points in the X,Y plane between X = 0 to 12 and Y = -4 to 3, this clearly implies that attenuation gain is a function of distance between points.

5. The Applicant argues that the dependent claims are allowable due to their ultimate dependence from an allowable independent claim. 

The argument is not persuasive because the independent claim are not yet found to be allowable.

End Response to Arguments


Claim Rejections - 35 USC § 112
Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the closest object” however, there is no previous recitation of “a closest object” therefore there is no antecedent basis for “the closest object.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claims 1, 10, 4, 14, 3, 13, 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 (3D WindScanner Lidar Measurement of Wind and Turbulence Around Wind Schlipf_2009 (Development of a Wind Turbine LiDAR Simulator, Proc. EWEC, 2009) in view of Sjoholm_2013 (Two-Dimensional Rotorcraft Downwash Flow Field Measurements by Lidar-Based Wind Scanners with Agile Beam Steering, Journal of Atmospheric and Ocean Technology Volume 31 ISARS 2012) in view of Chirico_2017 (Numerical Modelling of the Aerodynamic Interference between Helicopter and ground obstacles, CEAS Aeronaut J (2017)) in view of Slapak_2019 (US 10,473,761).

Claim 1. Mikkelsen_2017 teaches “A computer-implemented (page 2 Figure 1 “master computer”; page 3 section 2: “… are controlled by a central master computer, cf. Figure 1…”; page 4: “… line-of-sight wind components are synchronized via a master computer connected to the WindScanners via an optic fiber network…”) method (page 8 section 6 “touchless remote sensing methodology…”; page 10 “…WindScanner measurement methodology with synchronized scanning in an open and full scale urban street canyon…”) for determining an attenuation of a wind caused by a obstacle and experienced by a in a simulation [experiment] (page 10 Figure 10, Figure 11; page 7 Figure 6 and 7;), comprising: receiving a wind direction and an initial speed for a wind (page 7 section 5: “inflow conditions were monitored by a sonic anemometer installed in a nearby mast); generating a line of sight vector  (page 5 Figure 3 illustrates the scan line, page 6 figure 4 states: “line-of-sight wind component measured along an upwind horizontal scan line”; page 8 figure 8; page 11 Figure 12 WindScanner 1) and identical to the wind direction (page 8 figure 8; page 9 Figure 9 panel a and b shows short-range WindScanne installed facing in the direction of the wind direction; page 11 Figure 12 WindScanner 2);




calculating a wind attenuation gain using a distance between the obstacle and the mechanical object with rotor blades] (page 10 Figure 10 illustrates the attenuation gain (U/Uo) in the wake of turbines. The horizontal axis as a distance between the turbines at, for example, X = 0 and X = 4 where the turbine at X = 0 is an obstacle for the turbine at X = 4; The attenuation gain is calculated at each distance between, for example, X = 0 and X = 4 and the attenuation gain is illustrated to vary between 0.6 and 0.4 in the wake between X = 0 and X = 4) 



While Mikkelsen_2017 clearly teaches experimental configurations (page 7: Wind break fence, page 9 model turbines in a wind tunnel experiment) and because these experimental setups or configurations are imitations of a situation or process and/or because these experimental situations are a contrivance or production for the purpose of study they might reasonably and correctly be understood as simulations; Mikkelsen_2017 does not explicitly state that they are simulations.

Further; While Mikkelsen_2017 clearly teaches WindScanners which are LIDAR based measurements as illustrated in Figure 3 and Figure 12 which use a line-of-sight vector, the magnitude of which is a distance that is at most equal to the distance between the LIDAR scanner and the target wind scan line, and while this implies determining a distance between the wind break fence obstacle and the generating a line of sight vector associated with the simulated vehicle” nor “determining that a simulated obstacle is present using the line of sight vector”

Therefore; Mikkelsen_2017 does not explicitly teach “simulated obstacle” nor “simulated vehicle” nor “simulated wind” nor “generating a line of sight vector associated with the simulated vehicle” nor “determining that a simulated obstacle is present using the line of sight vector” nor “determine an actual speed of the simulated wind using the initial speed of the simulated wind and the gain of the wind attenuation; and outputting the actual speed of the simulated wind.”

Schlipf_2009; however, teaches “simulated obstacle” (title: “… lidar simulator…”; page 1 introduction par 2: “in this paper the development of a simulation tool is shown which reproduces the operation of a nacelle-mounted LiDAR system in a realistic way… blade collision detection) and “simulated wind” (page 1 introduction par 2: “… synthetic wind field…”; page 1 section 2 par 1: “… simulated data…”; page 2 section 3 par 1: “… the simulator reads in synthetic wind fields generated with an external program such as TurbSim or WindSim…”) and “determine an actual speed of the simulated wind using the initial speed of the simulated wind and the gain of the wind attenuation (page 5: “… for the predictive disturbance compensation the impact on the wind field has to be predicted. Therefore the 3D wind field is reduced to an effective wind speed through a weighting of the inflow wind speed” An attenuation gain is a weighting factor. Therefore the teaching of “weighting” the inflow wind speed to find the effective wind speed teaches to find an actual speed using an initial speed and the gain of the wind ; and outputting the actual speed of the simulated wind” (page 3 equation 3 Vlos = line-of-sight velocity; Figure 5; Figure 6; Figure 8; Figure 11, turbulence inflow with effective wind speed).

Mikkelsen_2017 and Schlipf_2009 are analogous art because they are from the same field of endeavor called wind. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Mikkelsen_2017 and Schlipf_2009.

The rationale for doing so would have been that Mikkelsen_2017 teaches to use a LiDAR in order to determine the attenuation gain resulting from obstacles which cause a wake or distrubance in front of a turbomachine in order to compensate for the impact of the disturbance (see Mikkelsen_2017 figures 10, 11). Schlipf_2009 teaches to mount a LiDAR onto a turbomachine in order to calculate/predict the wind speeds/disturbances in front of the blades of a turbomachine in order to compensate for their impact. Therefore it would have been obvious to combine Mikkelsen_2017 and Schlipf_2009 for the benefit of compensating for the impact of disturbances which impact a turbomachine to obtain the invention as specified in the claims.

Mikkelsen_2017 and Schlipf_2009; however, do not teach “simulated vehicle” nor “generating a line of sight vector associated with the simulated vehicle” nor “determining that a simulated obstacle is present using the line of sight vector”

Sjoholm_2013; however, teaches “vehicle” ( Title: Rotorcraft; Figure 1 Helicopter; page 931 section 1 : “… three-dimensional measurements of turbulent flows in complex environments… WindScanner – has been developed… the technology has primarily been developed for studies of the three-dimensional 

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 are analogous art because they are from the same field of endeavor called wind. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Mikkelsen_2017 and Sjoholm_2013.
The rationale for doing so would have been that Mikkelsen_2017 teaches WindScanner which is a LiDAR based wind speed detection machine and method. Sjoholm_2013 teaches to use a WindScanner with a rotorcraft (i.e. Helicopter) to measure wind around complex natural and man-made structures (i.e., obstacles). Therefore it would have been obvious to combine Mikkelsen_2017 and Sjoholm_2013 for the benefit of measuring turbulent wind around obstacles in relation to a helicopter to obtain the invention as specified in the claims.

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 do not explicitly teach a “simulated” vehicle nor “generating a line of sight vector associated with the simulated vehicle” nor “determining that a simulated obstacle is present using the line of sight vector”

Chirico_2017; however, teaches a “simulated” vehicle (title: “Numberical modelling of the aerodynamic interference between helicopter and ground objects; abstract: “helicopters are frequently operating in confined areas where complex flow fields that develop in windy conditions may result in dangerous situations. Tools to analyse the interaction between rotorcraft wakes and ground obstacles are therefore essential” Figures 4, 5, 6, 10, 11, 12, 13 all illustrate a “simulated” vehicle and flow in a simulated flow field).

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 are analogous art because they are from the same field of endeavor called wind. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Mikkelsen_2017 and Chirico_2017
The rationale for doing so would have been that Mikkelsen_2017 teaches man made ground obstacles and turbulence detection around such obstacles in order to control a turbomachine/rotomachine rotor to compensate for such turbulence/wake. Chirico_2017 teaches that turbulence or the wake of obstacles can create a dangerous situation for a rotomachine such as a helicopter and to perform numerical simulations of such situations using a simulated rotomachine. Therefore it would have been obvious to combine Mikkelsen_2017 and Chirico_2017 for the benefit of studying dangerous situationss to obtain the invention as specified in the claims.

Slapak_2019 make obvious “generating a line of sight vector associated with the simulated vehicle” and “determining that a simulated obstacle is present using the line of sight vector” (Figure 2 LOS = r between the rotor aircraft and the wire obstacle. col 2 lines 18 – 27 col 5 lines 10 – 16 col 12 lines 10 – 11: “… wires (sorted, e.g., by… their arrangement...)…” which makes obvious to sort from nearest to farthest).

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 are analogous art because they are from the same field of endeavor called rotors machines. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Chirico_2017 and Slapak_2019. The rationale for doing so would have been that Chirico_2017 teaches to simulate helicopters and ground obstacles and Slapak_2017 teaches that ground obstacles include power wires and pylons. Therefore it would have been obvious to combine Chirico_2017 and Slapak_2019 for the 


Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Mikkelsen_2017 teaches the further limitation of “A system for” (page 2: “WindScanner systems are composed…”).

Claim 21. The limitations of claim 21 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claims 2 and 12. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 teaches the limitations of claim 1 and 10 as outlined above. Mikkelsen_2017 teaches “wherein the source position of the line of sight vector is located one of  and along an axis orthogonal to the wind direction” (figure 6, figure 8, figure 9, figure 12. Note that the WindScanner configuration is to have three wind scanners where the wind vector is in a direction between the three scanners and therefore at least one of the WindScanners is positioned orthogonal to the wind vector direction.) Also Schlipf_2009 teaches the LiDAR is “nacelle-mounted” on the rotor machine which makes obvious to have the source position of the line of sight vector located “on the simulated vehicle.”)

Claims 3 and 13. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 teaches the limitations of claim 2 and 12 as outlined above. Schlipf_2009 also makes obvious “wherein the axis passes by a reference point located on the simulated vehicle” (Figures 2, 3).

Claims 4 and 14. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 teaches the limitations of claim 1 and 10 as outlined above. Mikkelsen_2017 teaches  “wherein the vector module is further configured for varying at least one of a position of the source position along the axis and the given direction between a first direction opposite to the wind direction and a second direction identical to the wind direction” (Figure 8 where there are three WindSanners which are capable of producing a line-of-sight vector and at least one if facing down wind and another is facing up wind. Also Figure 12). Schlipf_2009 also teaches “wherein the vector module is further configured for varying at least one of a position of the source position along the axis and the given direction between a first direction opposite to the wind direction ” (Figures 2 and 3 which shows the line-of-sight vector varies to in the crosswind plane.  This vector is in the upstream direction which is opposite to the wind direction.)


(2) Claims 11, 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013) in view of Chirico_2017 and Slapak_2019in view of Sabatini_2013 (Development and Flight Test of an Avionics lidar for helicopter and UAV low-level flight, J Aeronaut Aerospace Eng 2013, 2:3).

Claim 11. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019teach the limitations of claim 10 as outlined above. While Mikkelsen_2017 clearly illustrate the distance between objects (Figure 10) detected by the WindScanner LiDAR system and while Chirico_2017 teaches that one objective of the simulation is to determine the minimum distance between the obstacle and the helicopter so that the effect of turbulence or wake is insignificant  Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 do not explicitly teach the LiDAR system “further comprising a distance module configured for determining the distance between the simulated obstacle and the simulated vehicle using the line of sight vector.”


Sabatini_2013; however, teaches to use a helicopter mounted LiDAR to detect obstacles during low-level flight and to perform a simulation (Figure 11).

Because Mikkelsen_2017 teaches LiDAR uses a line of sight vector and Schlipf_2009 and Slapak_2019 teaches to simulate the LiDAR system and Chirico_2017 teaches that one purpose of the simulation is to determine a minimum distance to an obstacle and Sabatini_2013 teaches that LiDAR may be used to detect obstacles during low-level flight and also simulates this the limitation of “further comprising a distance module configured for determining the distance between the simulated obstacle and the simulated vehicle using the line of sight vector” is obvious to one of ordinary skill in the art.

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 and Sabatini_2013 are analogous art because they are from the same field of endeavor called rotomachines. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Chirico_2017 and Sabatini_2013. The rationale for doing so would have been that Chirico_2017 teaches to perform a simulation to identify the minimum distance to an obstacle and Sabatini_2013 teaches to simulate a rotomachin (helecopter) with a LiDAR for detecting the distance to Chirico_2017 and Sabatini_2013 for the benefit of determining the minimum distance to obstacles to avoid a dangerous situation to obtain the invention as specified in the claims.

Claims 5 and 15. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Slapak_2019 and Chirico_2017 teaches the limitations of claim 1 and 10 as outlined above. Schlipf_2009 makes obvious “wherein the vector module is configured for generating a plurality of line of sight vectors each having a respective source position located on the simulated vehicle, a respective direction and respective length, the respective direction for each one of the plurality of line of sight vectors being one of opposite to the wind direction and identical to the wind direction” (Figure 2, 3) 

Sabatini_2013; however, teaches to use a helicopter mounted LiDAR to detect obstacles during low-level flight and to perform a simulation (Figure 11).

Because Mikkelsen_2017 teaches LiDAR uses a line of sight vector and Schlipf_2009 teaches to simulate the LiDAR system and Chirico_2017 teaches that one purpose of the simulation is to determine a minimum distance to an obstacle and Sabatini_2013 teaches that LiDAR may be used to detect obstacles during low-level flight and also simulates this the limitation of “and wherein the distance module is configured for determining a respective distance between each respective source position and the simulated obstacle” is obvious to one of ordinary skill in the art.

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019and Sabatini_2013 are analogous art because they are from the same field of endeavor called rotomachines. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Chirico_2017 and Sabatini_2013. The rationale for doing so would have been that Chirico_2017 teaches to perform a simulation to identify the minimum distance to an obstacle and Sabatini_2013 teaches to simulate a rotomachin (helecopter) with a LiDAR for detecting the distance to obstacles. Therefore it would have been obvious to combine Chirico_2017 and Sabatini_2013 for the benefit of determining the minimum distance to obstacles to avoid a dangerous situation to obtain the invention as specified in the claims.


(3) Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013) in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 in view of Matayoshi_2007 (US 2007/0236367).

Claims 6 and 16. Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 teaches all the limitations of claim 5 and 15 as outlined above. While Sjoholm_2013 teaches cone shaped lidar beam steering; the combination does not explicitly teach “wherein the respective length is identical for each one of the plurality of line of sight vectors.”

Matayoshi_2007 makes obvious “wherein the respective length is identical for each one of the plurality of line of sight vectors” (Figure 2 where K =M points in the line of sight beam irradiation direction and they are all one a cone which means they are all equal length hypotenuse of a triangle).

Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019and Matayoshi_2007 are analogous art because they are from the same field of endeavor called rotor machines. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Sjoholm_2013 and Matayoshi_2007. The rationale for doing so would have been that Sjoholm_2013 teaches to combine WindScanner (LiDAR) with a helicopter type rotor machine and that the LiDAR scan locations in a cone. Matayoshi_2007 teaches to mount a LiDAR on a helicopter and to scan a cone. Therefore it would have been obvious to combine Sjoholm_2013 and Matayoshi_2007 for the benefit of scanning wind ahead of an aircraft to obtain the invention as specified in the claims.



(4) Claims 7, 17, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013) in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 in view of Rao_2006 (Ground Surface Extraction from Side-Scan (Vehicular) LIDAR MAPPS/ASPRS 2006 Fall Conference November 6 – 10, 2006 San Antonio Texas).

Claims 7 and 17. Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 teaches the limitations of claims 5 and 15 as outlined above. 

Rao_2006 makes obvious “wherein the respective source position is located along an axis orthogonal to the wind direction” by teaching a side-scan LIDAR Figure 1 where the wind will be along the front to 

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Sabatini_2013 and Rao_2006 are analogous art because they are from the same field of endeavor called line-of-sight measurements. Before the effective filing date would have been obvious to a person of ordinary skill in the art to combine Sjoholm_2013 and Rao_2006. The rationale for doing so would have been that Sjoholm_2013 teaches that vehicle such as helicopters flying in complex environments are in danger due to both natural and mad-made structures and to use LiDAR to avoid the imposed dangers. Rao_2006 teaches to side-mount a LIDAR to a vehicle in order to scan the surroundings of the vehicle which included both natural and man-made structures. Therefore it would have been obvious to combine Sjoholm_2013 and Rao_2006 for the benefit of avoiding the dangers posed to vehicles such as helicopters by natural and man-made structures  to obtain the invention as specified in the claims.



Claims 8 and 18. Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013) in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 in view of Rao_2006 teaches the limitations of claim 7 and 17.
Rao_2006  also teaches “wherein the respective direction is one of substantially orthogonal to the axis and parallel to an Earth horizontal plane” by teaching a side-scan LIDAR Figure 1 where the wind will be along the front to back axis of the car while the source position is orthogonal to the wind direction and parallel to the horizontal plane.


(3) Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019 in view of Siciliano_2008 (Springer Handbook of Robotics 2008) in view of Hofle_2016 (HELIOS: a Multi-purpose LIDAR simulation framework for research, planning, and training of laser scanning operations with airborne ground-based mobile and stationary platforms, ISPRS annals of the photogrammetry, remote sensing and spatial sciences, Volume iii-3, 2016).


Claims 9 and 19. Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019 teaches the limitations of claim 1 and 10 as outlined above.

Siciliano_2008 makes obvious “wherein the distance module is configured for: 

Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 and Siciliano_2008 are analogous art because they are from the same field of endeavor called line of sight measurements. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Sjoholm_2013 and Siciliano_2008. The rationale for doing so would have been that Sjoholm_2013 teaches to use LiDAR with a helicopter and Sicilliano_2008 teaches that LIDAR is a rang finding method and that range finding sensors “usually” measure the depth to the nearest surface and that the benefit of this is to avoid obstacles (page 521) Therefore it would have been obvious to combine Sjoholm_2013 and Siciliano_2008 for the benefit of the helicopter to avoid obsacles to obtain the invention as specified in the claims.


Hofle_2016 teaches “Accessing a visual database containing a topography of a simulated terrain and simulated physical structures” (section 7.1 loading scene assets).

Schlipf_2009 and Hofle_2016 are analogous art because they are from the same field of endeavor called simulation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Schlipf_2009 and Hofle_2016. The rationale for doing so would have been that Schlipf_2009 teaches to simulate LiDAR and Hofle_2016 teaches to LIDAR simulator that uses scene (terrain) assets loaded from files because these files are needed in order to run a simulation (section 7 par 1) Therefore it would have been obvious to combine Schlipf_2009 and Hofle_2016 for the benefit of having the required data/assets to run a LiDAR simulation to obtain the invention as specified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127